Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2011/0186641).
With regard to claim 1, Kato discloses in Figure 4:
1. An electronic device, comprising: a substrate (10); a feeding line (42a, 42b) disposed on the substrate for transmitting a signal (para 48); and an electrode (43a, 43b) disposed on the substrate for receiving the signal (para 48); wherein an end portion of the feeding line is disposed opposite to an end portion of the electrode (see Fig. 4). (para 46: electrodes are electrically connected to feeder terminal electrodes 42a and 42b provided on the feeder circuit board 10, with a metallic bump, for example, therebetween, and the mounting terminal electrodes are electrically connected to mounting electrodes 43a and 43b.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 2-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0186641).
With regard to claim 2, Kato discloses in Figure 2:
The electronic device as claimed in claim 1, wherein the end portion of the feeding line and the end portion of the electrode are separated by a first distance, and the first distance is in a range from 0.05 mm to 5 mm. Kato fails to teach a distance having a predetermined range. 
However, it is well known in the art the working range to improve the operation between the electrode and the feeding line only involves routine skill in the art. 

With regard to claim 3, Kato discloses:
7. The electronic device as claimed in claim 1, wherein the feeding line is electrically connected to a conductive element through a via (see Fig 6a: para 57; the feeder terminal electrodes 42a and 42b, the mounting electrodes 43a and 43b, and via-hole conductors 44a, 44b, 45a and 45b are provided. 

With regard to claim 4; Kato fails to teach:
The electronic device as claimed in claim 1, wherein the feeding line and the electrode are disposed on different layers. It would have been obvious to one having ordinary skill in the art to implement the feeding line and the electrode on different layers in the electronic circuits to improve antenna performance or comply with a particular design contemplated by applicant.  

8.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2020/0119453/PCT/JP2018/022090) in view of Kato (US 2011/0186641).
With regard to claim 5, Takayama teaches:
An electronic device, comprising: a substrate (10); a plurality of electrodes (11a-11d) disposed on the substrate (100), and at least one of the plurality of electrodes for receiving a signal; and a plurality of patch elements (10a-10d) respectively overlapped with the plurality of electrodes (11a-11d)
Takayama fails to teach:
 wherein two adjacent patch elements are separated by a first distance, and the first distance is in a range from 0.1 mm to 300 mm. Therefore, it would have been obvious to one having ordinary skill in the art to maintain a predetermined distance between adjacent antennas to minimize, among other things, coupling between the antennas and thereby improve antenna performance. 

 With regard to claim 6; Takayama fails to teach:
The electronic device as claimed in claim 5, further comprising a feeding line disposed on the substrate, wherein an end portion of the feeding line is disposed opposite to an end portion of one of the plurality of electrodes, the end portion of the feeding line and the end portion of the one of the plurality of electrodes are separated by a second distance, and the second distance is in a range from 0.05 mm to 5 mm.
Kato teaches:
a feeding line (42a, 42b) disposed on the substrate for transmitting a signal (para 48); and an electrode (43a, 43b) disposed on the substrate for receiving the signal (para 48); wherein an end portion of the feeding line is disposed opposite to an end portion of the electrode and they are separated by a distance (see Figure 4). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Kato in the electronic device of Takayama to effectively feed the electrode with the desired amount of power to improve system’s performance and reliability. It would have been further obvious for the benefit. Therefore, it would have been obvious to one having ordinary skill in the art to maintain a predetermined distance between adjacent antennas to minimize, among other things, coupling between the antennas and thereby improve antenna performance.

With regard to claim 7
7. The electronic device as claimed in claim 5, further comprising a feeding line disposed on the substrate, wherein the feeding line is electrically connected to a conductive element through a vi (see Fig. 6a; para 57: the feeder terminal electrodes 42a and 42b, the mounting electrodes 43a and 43b, and via-hole conductors 44a, 44b, 45a and 45b are provided. 

With regard to claim 8: Takayama does not teach:
The electronic device as claimed in claim 5, further comprising a feeding line disposed on the substrate, wherein the feeding line and the at least one of the plurality of electrodes are disposed on different layers. 
It would have been obvious to one having ordinary skill in the art to implement the feeding line and the electrode on different layers in the electronic circuits to improve antenna performance or comply with a particular design contemplated by applicant.  

Claim(s) 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0186641 ) in view of Umeda (US 2009/0153533) .
With regard to clam 9, Kato discloses:
An electronic device, comprising: a substrate; a feeding line (42a, 42b) disposed on the substrate for transmitting a signal; and an electrode (43a, 43b) disposed on the substrate for receiving the signal (43 a, 43b); 
Kato fails to teach:
wherein the electrode is electrically connected to an active driving element, and wherein the active driving element comprises an active layer, and the active layer is not overlapped with the feeding line in a top-view direction of the electronic device.
Umeda teaches in Figure 4 an electrode that is electrically connected to an active driving element. The element being a thin film transistor. It is clear that the active layer is not overlapped the feeding line (see Fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art to use the teachings of Umeda in the device of Kato for the benefit to improve operation, function, reliability of the device.

With regard to claim 10; Kato fails to teach:
The electronic device as claimed in claim 9, wherein the active layer and the electrode are separated by a first distance, and the first distance is in a range from 0.1 mm to 100 mm. However, it is well known in the art the working range to improve the operation and function of the electronic device only involves routine skill in the art.

 With regard to claim 11 Kayo fails to teach: 
The electronic device as claimed in claim 9, wherein the active layer and the feeding line are separated by a second distance, and the second distance is in a range from 1 mm to 200 mm. However, it is well known in the art the working range to improve the operation and function of the electronic device only involves routine skill in the art.

With regard to claim 12, Kato fails to teach:
The electronic device as claimed in claim 9, wherein a quantity of the active driving element is greater than or equal to a quantity of the electrode. Umeda discloses this limitation in Figure 4. Therefore, it would have been obvious to ne having ordinary skill in the art to have applied the teachings of Umeda in the electronic device of Kato for the benefit to get uniform illumination and power among the different pixels of the electronic device. 
Claim Rejections - 35 USC § 103
10.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0186641) and Umelda (US 2009/0153533) to claim 9 above, and further in view of Xue (US 2019/0131318). 
With regard to claim 13, Kato and Umeda fail to teach 
The electronic device as claimed in claim 9, further comprising a barrier layer partially overlapping with the active driving element. 
Xue discloses in Figure 4B an electronic device that comprises a plurality of layers. One of the layer (105 (a metal layer) partially overlap with an active driving layer (101) (para 71; The metal layer 105, for instance, may be at least partially overlapped with the active layer 101. (It is to be noted that the active layer is part of the thin film transistor; the metal layer can be called a barrier layer that is coupled to other part of the device and located to overlap the active layer). Therefore, it would have been obvious to one having ordinary skill in the art presented with the teaching of Xue would have been motivated to implement a layer to partially overlap the active layer for the benefit to reduce leakage current caused by voltage change in the electronic device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845